Detailed Action 
1. 	This office action is in response to the communicated dated 02 September 2021 concerning application number 16/425,910 effectively filed on 29 May 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 1-32 are pending and under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments dated 02 September 2021, “referred to herein as the Arguments,” have been fully considered. The Examiner has withdrawn the 35 U.S.C. 101 rejection, but maintains the 35 U.S.C. 102 and 103 rejections. 
	Applicant argues that Gerber’s consumer electronic device or patient programmer 28 does not implicate the same features as found in the clinician programmer 26 (page 2 of the Arguments). Specifically, Applicant mentions that exchange information with the patient programmer 28 ([0051-0052, 0055]). Therefore, the Examiner respectfully maintains that Gerber teaches transmitting therapy data from the therapy device to the consumer electronic device. 
	Applicant argues that Gerber does not disclose presenting therapy data on the display of the consumer electronic device or patient programmer 28. Specifically, Applicant mentions that Gerber’s patient programmer has a display and input keys only for controlling the stimulation therapy (page 5 of the Arguments). The Examiner respectfully disagrees, as Gerber teaches the processor 42 of the implantable stimulator 12 which allows for exchanging information with the patient programmer 28 ([0039, 0051-0052, 0055]). This disclosure describes that the display of the patient programmer 28 receives therapy information from the stimulator 12. Furthermore, the patient would not know how to adjust the stimulation parameters without seeing any form of therapy data presented on the display of the patient programmer 28. Therefore, the Examiner respectfully maintains that Gerber teaches presenting therapy data on the display of the consumer electronic device.

Claim Rejections - 35 USC § 102
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 1-4, 6-9, and 25-28 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Gerber (US 2008/0103572 A1).
Regarding claims 1 and 25, Gerber teaches a method and system, comprising:  
5establishing communication between a therapy device implantable in a patient and a consumer electronic device operable by the patient (communication between the electronic device 28 and stimulator 12 via wireless or wired communication [0040]); 
controlling, by the consumer electronic device, a predetermined set of therapy device functions in response to patient inputs to the consumer electronic device (electronic device 28 has inputs for patient to control stimulation [0039]); 
transmitting therapy data from the therapy device to the consumer electronic device (data communication between the electronic device 28 and the stimulator 12 [0038-0040]. Specifically, the processor 42 of the implantable stimulator 12 controls the telemetry module 170 to exchange information with the patient programmer 28 ([0051-0052, 0055]).
 10and presenting therapy data on a display of the consumer electronic device (electronic device 28 contains a display interface with stimulation parameters accessible by the patient and clinician [0039]).
Regarding claims 2 and 26, Gerber teaches wherein the predetermined set of therapy device functions comprises turning on the therapy device, turning off the therapy device, and pausing therapy 15delivery by the therapy device ([0039]). 

Regarding claims 4 and 28, Gerber teaches wherein the therapy data comprises therapy utilization data (stimulation therapy data contains utilization data which is the evaluation of the stimulation device’s operation or activity [0038-0039]). 
Regarding claim 6, Gerber teaches wherein the therapy data comprises data indicating therapy settings programmed into the therapy device by the consumer electronic device and a clinician programmer (see the clinician programmer 26 and consumer electronic device 28 which are both configured to set stimulation parameters [0038-0040]).
Regarding claim 7, Gerber teaches a predetermined range of therapy amplitudes programmed into the therapy device by a clinician (clinician programmer 26 sets stimulation parameters such as amplitude [0038-0039]); and 
patient-selected therapy amplitudes programmed into the therapy device by the 5patient (the patient is allowed to set amplitudes or adjust amplitudes set by the clinician programmer 26 [0038-0039]).
Regarding claim 8, Gerber teaches comprising presenting the predetermined range of therapy amplitudes and the patient-selected therapy amplitudes on the display (display interface for stimulation parameters set by clinician or patient [0038-0039]).
Regarding claim 9, Gerber teaches transmitting, to the consumer electronic device, physiologic data acquired from one or more sensors coupled to the patient 
presenting the therapy data and the physiologic data on the display (stimulation parameters and physiological data is downloaded and viewed from the display of the electronic device 28 through wireless communication [0038-0040]).

Claim Rejections - 35 USC § 103
7. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8. 	Claims 5, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Bolea (US 2015/0224307 A1).
  Regarding claim 5, Gerber teaches the method of claim 4. Gerber does not explicitly teach wherein the therapy utilization data comprises a start delay and data indicating a date and time when therapy was delivered, therapy was paused, and therapy was turned off in response to patient inputs to the consumer electronic device.
The prior art by Bolea is analogous to Gerber, as they both teach neurostimulators ([0157]). 
Bolea teaches wherein the therapy utilization data comprises a start delay (delay or lag time [0157]) and data indicating a date and time when therapy was delivered, therapy was paused, and therapy was turned off in response to patient inputs to the consumer electronic device (the display can be used view the time periods of the stimulation activity, such as stimulation start times, pause or stop times [0157, FIG. 16]).

Regarding claim 10, Bolea teaches transmitting, to the consumer electronic device, diagnostic data acquired from the therapy device (diagnostic system which contain PSG signals communicates with the neurostimulator [0149, 0161]); 
presenting the diagnostic data on the display (external monitoring means for the PSG diagnostic sensing signals [0149, 0161]); and 
Gerber teaches presenting the therapy data on the display ([0038-0040]).  
Regarding claim 19, Bolea teaches wherein the therapy device comprises a neurostimulation device configured to deliver a neurostimulation therapy for treating an obstructive disordered breathing condition ([abstract]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Gerber’s neurostimulation device to treat disordered breathing conditions, as further taught by Bolea. The benefit of this modification will allow for treatment of sleep apnea. 
 
9. 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Maskara et al. (US 2009/0281590).
Regarding claim 11, Gerber teaches the method of claim 1, wherein: 
the therapy data comprises therapy utilization data and a target therapy duration (stimulation therapy data contains utilization data which is the evaluation of the 
Gerber does not explicitly teach presenting the therapy data comprises presenting the therapy utilization data and target therapy duration graphically in the form of a stacked bar graph on the display.
The prior art by Maskara is analogous to Gerber, as they both teach stimulators ([0099]). 
Maskara teaches the presenting the therapy data graphically in the form of a stacked bar graph on the display (stacked bar graph relating to stimulation therapy [FIG. 5]).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Gerber’s data to be demonstrated on a stacked bar graph, as taught by Maskara. The benefit of modifying Gerber’s data in the form of Maskara’s stacked bar graph will allow the user to see a visual representation of the data regarding the stimulation parameters. Furthermore, this can help the user understand the data more clearly.  

10. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Maskara et al. and Waris et al. (US 2018/0028111 A1)
Regarding claim 12, Gerber in view of Maskara suggests the method of claim 11. Gerber and Maskara do not explicitly teach wherein the stacked bar graph has an open ring configuration.

Waris teaches an open ring configuration ([FIG. 7]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the stacked bar graph suggested by Gerber in view of Maskara to have an open ring configuration, as taught by Waris. The benefit of changing the stacked bar graph into an open ring configuration will provide an alternate visual for displaying the information to a user. Furthermore, this can help the user understand the data more clearly.   

11. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Bolea and Maskara et al. 
Regarding clam 13, Gerber teaches the method of claim 1, wherein: 
the therapy data comprises therapy utilization data and a target therapy duration (stimulation therapy data contains utilization data which is the evaluation of the stimulation device’s utilization or activity [0038-0039]. The stimulation therapy data also contains duration parameters [0038-0039]); and -39-PATENT 
Attorney Case No.: IMS.010.U1  presenting the therapy data comprises presenting, on the display, the target therapy 5duration (display contains stimulation therapy duration for the user [0038-0039]). 
Bolea teaches wherein the therapy utilization data comprises a start delay (delay or lag time [0157]) and data indicating a date and time when therapy was delivered, therapy was paused, and therapy was turned off in response to patient inputs to the 
Gerber in view of Bolea and Maskara suggests in temporal order and in proportion to duration, the start delay, the therapy delivered, the therapy paused, and the therapy turned off in the form of a stacked bar graph (Maskara teaches stimulation data relating to a stacked bar graph [FIG. 5]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the stimulation cycle data suggested by Gerber in view of Bolea to be presented on a stacked bar graph, as taught by Maskara. The benefit of modifying the stimulation cycle data to be presented in the form of a stacked bar graph will allow the user to see a visual representation of the data. 

12. 	Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Bolea and Maskara et al., further in view of Waris et al.
Regarding claim 14, Gerber in view of Bolea and Maskara suggests the method of claim 13. Gerber in view of Bolea and Maskara do not explicitly teach wherein the stacked bar graph has an open ring configuration.
Waris teaches an open ring configuration ([FIG. 7]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the stacked bar graph suggested by Gerber in view of Bolea and Maskara to have an open ring configuration, 
Regarding claim 15, Gerber in view of Bolea and Maskara suggests the method of claim 13. Gerber teaches transmitting, to the consumer electronic device, physiologic data acquired from one or more sensors coupled to or positioned proximate the patient (stimulator 12 contains physiological data sensing in which the data is transmitted to the patient’s electronic device 28 [0038-0039, 0055]); and 
Maskara teaches the physiologic data as a stacked bar graph (physiological data given based on stimulation [FIG. 5]), wherein the physiologic data is presented as bars having a size proportional to a magnitude of the physiologic data (the stacked bar graph of FIG. 5 contains bars on x-axis that represent magnitude of the physiologic data shown on the y-axis); and 
Waris teaches presenting, on the display and in temporal alignment with the therapy utilization data, the physiologic data as a stacked bar graph having an open ring configuration positioned 15within or outside of the therapy utilization data (Waris teaches the open ring configuration for the physiological data [FIG. 7]. The open ring configuration shows two rings in temporal alignment. The first ring on the outside represents the utilization data as previously modified in claim 14, while second ring on inside will represent physiological data). 

 and the physiologic data comprises snoring data (PSG signals from snore sensors [0161]) .
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the neurostimulation device suggested by Gerber in view of Bolea, Maskara, and Waris to be able to treat disordered breathing conditions, as further taught by Bolea. The benefit of this modification will allow for treatment of sleep apnea.  
Regarding claim 17, Bolea teaches wherein the sensor configured to produce the snoring data comprises a microphone of the consumer electronic device (microphone for snoring [0120]).

13. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Bolea, Maskara et al., and Waris et al., further in view of Zheng et al. (US 2018/0064404 A1) 
Regarding claim 18, Gerber in view of Bolea, Maskara, and Waris suggests the method of claim 17. Gerber, Bolea, Maskara, and Waris do not explicitly teach wherein the snoring data is presented as bars corresponding to quiet, light, heavy, and loud snoring.
The prior art by Zheng is analogous to Gerber in view of Bolea, Maskara, and Waris, as Zheng teaches physiological data sensing ([abstract]). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the snoring data suggested by Gerber in view of Bolea, Maskara, and Waris with bars that correlate to the level of snoring, as taught by Zheng. The benefit of this modification will allow for categorizing the patient’s level of snoring in result to the treatment. 

14. 	Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Doherty et al. (US 2010/0049008 A1).
Regarding claim 20, Gerber teaches the method of claim 1. Gerber does not explicitly teach generating patient-subjective information in response to patient inputs to the consumer electronic device; and
 presenting the patient-subjective information on the display.
The prior art by Doherty is analogous to Gerber, as Doherty teaches physiological monitoring ([abstract]). 
Doherty teaches generating patient-subjective information in response to patient inputs to the consumer electronic device (patients inputs within the interface 604 generates subjective data [0154]); and

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Gerber’s consumer electronic device with patient-subjective information, as taught by Doherty. The benefit of adding Doherty’s patient-subjective information will allow for determining how the user feels about their sleep quality. 
Regarding claim 21, Doherty teaches wherein the patient-subject information comprises a score calculated by the consumer electronic device in response to patient answers to a medical questionnaire (the patient is quizzed based on Epworth sleepiness scale questionnaire and the patient is given a rating [0008, 0118]).
Regarding claim 22, Doherty teaches 15the patient-subjective information comprises sleep log information (subjection evaluation of sleep quality [0154]); and
 the sleep log information is input to the consumer electronic device by the patient (patient inserts data into interface of the device [0154]).

15. 	Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Zheng et al.
Regarding claim 23, Gerber teaches the method of claim 1.  Zheng teaches acquiring patient-objective sleep log data automatically using one or more 20environmental sensors of the consumer electronic device (environmental sensing which can hear outside noise and the user’s snoring [0028]); and 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Gerber’s consumer electronic device to contain environmental sensors to detect sleep data, as taught by Zheng. The benefit of adding Zheng’s environmental sensing will allow for determining the user’s snoring level or even outside noises that effect the user’s sleep. 
	Regarding claim 24, Zheng teaches transmitting the therapy data from the consumer electronic device to a remote server (device data is upload to a server or communication network 100 [0012-0014, FIG. 1]); 25and 
presenting the therapy data on a display coupled to the remote server (the  remote device with a display such as a phone or computer can receive the data from the server or communication network 100 [0012-0014, FIG. 1]).

16. 	Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Levine et al. (US 2017/0203103 A1).
Regarding claim 29, Gerber teaches the method of claim 1. Gerber does not explicitly teach wherein the consumer electronic device is a device not subject to medical regulatory body approval.
The prior art by Levine is analogous to Gerber, as they both teach implantable stimulators for treating nerves ([abstract]). 
Levine teaches the use of a smartphone, which is a consumer electronic device not subject to medical regulatory body approval ([0160]).

Regarding claim 30, Levine teaches prior to the step of establishing, loading an app onto the consumer electronic device; wherein the step of establishing communication includes a processor of the consumer electronic device executing program code of the app (software is loaded onto a smartphone and executed by the processor of the smartphone [0160]).
Regarding claim 31, Levine teaches wherein the consumer electronic device is a smartphone (smartphone for controlling the stimulation parameters and displaying data relating to the patient [0160]).
Regarding claim 32, Levin teaches wherein the step of transmitting therapy data includes: transmitting therapy data from the therapy device to a patient remote device apart from the consumer electronic device; and transmitting the therapy data received at the patient remote device from the patient remote device to the consumer electronic device (cloud network or server for uploading, storing, and transmitting data between computing devices [0158]).

Statement on Communication via Internet

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
18. 	Due to the new grounds of rejection included in this office action, which were not necessitated by the Applicant’s amendments to the claims, this action has been made NON-FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792